         Case 1:17-cv-06915-LGS Document 91 Filed 11/23/18 Page 1 of 1



                                                                              November 23, 2018

Hon. Lorna G. Schofield
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007


       Re:     Motion for Reconsideration of Order in Carrasco Flores et al v. NYC Pasta
               and Risotto co. LLC et al., 17 Civ. 06915 (LGS)

       Your Honor:

       In compliance with Individual Rule III.B.5, I have mailed to the Court a printed courtesy
copy of:

               (1)    Defendant Satinder Sharma’s Motion for Reconsideration of the
                      Courts order from the bench during trial denying Mr. Sharma’s
                      motion for judgment as a matter of law along with the
                      accompanying memorandum of law (Dkt. #77 & #78); and

               (2)    Plaintiffs’ memorandum of law in opposition (Dkt. #90).

        Because Individual Rule III.A.3 as well as the Court’s order requiring a response from
Plaintiffs (Dkt. #83) are silent on filing a reply brief on a motion for reconsideration, Defendant
Sharma has not submitted one. Should a reply brief be ordered, a five-page reply could be
produced within seven days.



                                                                                        Sincerely,

                                                                               /s/ Brian Lehman
                                                                                    Brian Lehman
                                                                                Lehman LG LLC
                                                                              244 5th Ave., B258
                                                                           New York, NY 10001
                                                                                    724-453-4626
                                                                    brian@lehmanlawgroup.com
                                                                   Counsel for Defendant Sharma

cc: counsel of record by CM/ECF
